 


109 HCON 489 IH: Expressing the sense of Congress that the people of the United States should grieve for the loss of life that defined the Third Reich and celebrate the continued education efforts for tolerance and justice, reaffirming the commitment of the United States to the fight against intolerance and prejudice in any form, and honoring the legacy of transparent procedure, government accountability, the rule of law, the pursuit of justice, and the struggle for universal freedom and human rights.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 489 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Ms. Jackson-Lee of Texas (for herself, Mr. Lantos, Mr. Grijalva, Mr. Doyle, Mr. Honda, Mr. McNulty, Mr. Owens, Mr. Payne, Mr. Conyers, Mr. Towns, Ms. Corrine Brown of Florida, Mr. Crowley, Ms. Wasserman Schultz, Mr. Davis of Illinois, Mr. Cleaver, Mr. Bishop of New York, Mrs. McCarthy, Ms. Millender-McDonald, Ms. Slaughter, Ms. Loretta Sanchez of California, Mr. Israel, Mr. Rothman, Mr. Cuellar, Mr. Stark, Mr. Ackerman, Mr. Nadler, and Ms. Berkley) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the people of the United States should grieve for the loss of life that defined the Third Reich and celebrate the continued education efforts for tolerance and justice, reaffirming the commitment of the United States to the fight against intolerance and prejudice in any form, and honoring the legacy of transparent procedure, government accountability, the rule of law, the pursuit of justice, and the struggle for universal freedom and human rights. 


Whereas the Nazi Party came to power in Germany in 1933 and consolidated its power and popularity in Germany by playing on the fears, frustrations, and hopes of the German people, and Nazi rule would become a nightmare for Europe and the world;
Whereas the leaders, government officials, diplomats, soldiers and police officers of Nazi Germany perpetrated crimes against humanity by implementing the so-called Final Solution--the systematic murder of the European Jews—as well as by killing millions of others targeted for racial reasons, including Roma (Gypsies), people with disabilities, Poles and Soviet prisoners of war;
Whereas the magnitude of death and destruction in the era of the Holocaust involved the murder of millions, including 6 million Jews, more than one million of them children and constituting two thirds of the European Jewish population, and marked a society for more than two generations afterwards with the brand of prejudice and racism;
Whereas the Holocaust forces society and future generations to face uncomfortable questions, such as the responsibilities of citizenship, the consequences of indifference and inaction, and the importance of education and awareness;
Whereas the Nuremberg Trial, conducted before the International Military Tribunal in the Palace of Justice in Nuremberg, Germany from November 20, 1945 until the verdicts were delivered on October 1, 1946 was intended to judge crimes against peace, war crimes and crimes against humanity publicly and transparently, on the basis of individual culpability, and to set precedents in international law to document such crimes in historical records and to bring a measure of justice for the victims of atrocities by calling to account future perpetrators before an international court of law;
Whereas 2006 is the 60th anniversary of the Nuremberg Trial and a year in which we commemorate specifically the courage of those who suffered under Nazi rule in giving testimony in trials of Nazi offenders;
Whereas the Nuremberg Trial was convened by the Allied powers of the United States, Great Britain, France, and the Soviet Union, to prosecute 21 major war criminals in what would become the best-known post-World War II trial;
Whereas the International Military Tribunal was authorized in its charter for presiding over the Nuremberg Trial to try and punish persons who acting in the interest of the European Axis countries committed one of four newly defined categories of crime: conspiracy, crimes against peace, war crimes, and crimes against humanity;
Whereas the last—crimes against humanity—was defined as murder, extermination, enslavement, deportation . . . or persecution of an individual on political, racial, or religious grounds;
Whereas one of the most significant legal concepts established at the Nuremberg Trial was that a defendant’s argument that he was following orders was neither a defense nor an excuse justifying or mitigating the perpetration of a criminal act;
Whereas captured documentation and eyewitness testimony presented at the Nuremberg Trial laid the initial foundation for what we know about the Holocaust, including the killing apparatus at Auschwitz, the atrocities committed by the Einsatzgruppen (mobile killing units), and the destruction of the Warsaw ghetto, and for what we know about other Nazi crimes;
Whereas at the Nuremberg Trial the first statistical estimate that the Nazis and their collaborators systematically murdered six million Jews was offered and evidence supporting this estimate was entered into the record;
Whereas the precedent set by the Nuremberg Trial has been held as a standard for special international tribunals to try perpetrators for crimes against humanity and crimes of genocide committed in the former Yugoslavia and in Rwanda;
Whereas the world is watching closely as other countries, such as Iraq, seek to follow the framework and guiding vocabulary of the Nuremberg Trials to determine culpability while simultaneously allowing the accused to face their accusers;
Whereas Israel, a country created in the wake of tragedy and born from international compromise, is a beacon of hope for democracy in the Middle East, and serves as an example of a country that has been able to maintain a vibrant democracy amidst existential threats that have existed since its founding;
Whereas the cries of victims of oppression and genocide, whether in Germany, Cambodia, Rwanda, Iraq or Sudan, are heard when the world demands justice and accountability;
Whereas the Holocaust is a testament that democracy is fragile and not immune to tyranny; and
Whereas freedom demands that justice be pursued: Now, therefore, be it 
 
That—
(1)it is the sense of Congress that the people of the United States should grieve for the loss of life that defined the Third Reich and celebrate the continued education efforts for tolerance and justice; 
(2)the United States reaffirms its commitment to the fight against intolerance and prejudice in any form; 
(3)Congress urges all members of the inter national community to honor those individuals of all races, creeds, and colors who perished at the hands of the Nazis; and 
(4)the United States honors the primacy of transparent procedure, government accountability, the rule of law, the pursuit of justice, and the struggle for universal freedom and human rights. 
 
